
 


SHARE EXCHANGE AGREEMENT










By and Among


FLEURS DE VIE, INC.,
a Nevada corporation


and


AMERICAN D&C INVESTMENT, INC.,
a Delaware corporation


and


the Shareholders of American D&C Investment, Inc.




Dated as of August 11, 2009

 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 11th day of August 2009, by and among Fleurs De Vie,
Inc., a Nevada corporation (hereinafter referred to as “FDVI” or the “Company”),
American D&C Investment, Inc., a Delaware corporation (hereinafter referred to
as “American D&C”) and the shareholders of American D&C (the “American D&C
Shareholders”), upon the following premises:


Premises
 
WHEREAS, FDVI is a publicly held corporation organized under the laws of the
State of Nevada with no significant operations;
 
WHEREAS, American D&C is a private company incorporated under the laws of
Delaware;
 
WHEREAS, American D&C owns 100% of the equity of DaQing Yueyu Oilfield
Underground Technology Services Co., Ltd. (“DaQing Yueyu”), a wholly
foreign-owned enterprise (WOFE) organized under the laws of the People’s
Republic of China (“Daqing Yueyu”);
 
WHEREAS, the Boards of Directors of each of FDVI and American D&C have
determined that a business combination between American D&C and FDVI through a
share exchange among FDVI, American D&C and American D&C Shareholders, is
advisable and in the best interests of their respective companies and
stockholders and in furtherance thereof have approved the share exchange; and
 
WHEREAS, FDVI agrees to acquire up to 100% of the issued and outstanding common
stock, $0.0001 par value (the “American D&C Shares”) of American D&C from the
American D&C Shareholders in exchange for the issuance of a total of 30,000,000
shares of FDVE common stock equal to approximately 94.17% of the issued and
outstanding common stock, $0.001 par value (the “Common Stock”) of FDVI (the
“Exchange”); and the American D&C Shareholders agree to exchange their shares of
American D&C on the terms described herein. On the Closing Date, American D&C
will become a wholly-owned subsidiary of FDVI;
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:
 


 
2

--------------------------------------------------------------------------------

 
ARTICLE I
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AMERICAN D&C
 
As an inducement to, and to obtain the reliance of FDVI, except as set forth in
the American D&C Schedules, (as hereinafter defined), American D&C represents
and warrants as of the Closing Date, as defined below, as follows:
 
Section 1.01 Incorporation.
 
American D&C is a company duly incorporated, validly existing, and in good
standing under the laws of  Delaware and has the corporate power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted.  Included in the American D&C Schedules are complete and
correct copies of the articles of incorporation of American D&C as in effect on
the date hereof.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of American D&C’s articles of incorporation.  American D&C has taken
all actions required by law, its articles of incorporation, or otherwise to
authorize the execution and delivery of this Agreement.  American D&C has full
power, authority, and legal capacity and has taken all action required by law,
its articles of incorporation, and otherwise to consummate the transactions
herein contemplated.
 
Section 1.02 Authorized Shares.
 
  The number of shares which American D&C is authorized to issue consists of
100,000,000 shares of common stock, par value $0.0001 per share.  There are
1,000 shares of common stock currently issued and outstanding.  The issued and
outstanding shares are validly issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person.
 
Section 1.03 Subsidiaries and Predecessor Corporations
 
.  Except for DaQing Yueyu, American D&C does not have any subsidiaries, and
does not own, beneficially or of record, any shares of any other corporation.
 
Section 1.04 Financial Statements.
 
(a) Included in the American D&C Schedules are (i) the audited financial
statements of American D&C for the years ended September 30, 2008 and 2007 and
(ii) the reviewed financial statements for the quarters ended March 31, 2009.
 
(b) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of American D&C.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, American D&C had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein are properly reported and present fairly the value of
the assets of American D&C, in accordance with generally accepted accounting
principles. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles.
 
(c) American D&C has duly and punctually paid all Governmental fees and taxation
which it has become liable to pay and has duly allowed for all taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and American D&C
has made any and all proper declarations and returns for taxation purposes and
all information contained in such declarations and returns is true and complete
and full provision or reserves have been made in its financial statements for
all Governmental fees and taxation.
 
 
3

--------------------------------------------------------------------------------

 
(d) The books and records, financial and otherwise, of American D&C are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.
 
(e) All of American D&C’s assets are reflected on its financial statements, and,
except as set forth in the American D&C Schedules or the financial statements of
or the notes thereto, American D&C has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.
 
Section 1.05 Information
 
.  The information concerning American D&C set forth in this Agreement and in
the American D&C Schedules is complete and accurate in all material respects and
does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  In addition, American
D&C has fully disclosed in writing to FDVI (through this Agreement or the
American D&C Schedules) all information relating to matters involving American
D&C or its assets or its present or past operations or activities which (i)
indicated or may indicate, in the aggregate, the existence of a greater than
$50,000 liability , (ii) have led or may lead to a competitive disadvantage on
the part of American D&C or (iii) either alone or in aggregation with other
information covered by this Section, otherwise have led or may lead to a
material adverse effect on American D&C, its assets, or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date, including, but not limited to, information relating to
governmental, employee, environmental, litigation and securities matters and
transactions with affiliates.


Section 1.06 Absence of Certain Changes or Events
 
.  Since March 31, 2009, to the best of American D&C’s knowledge:
 
(a) there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of American D&C;
 
(b) American D&C has not (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting, (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and
 
Section 1.07 Litigation and Proceedings
 
. There are no actions, suits, proceedings, or investigations pending or, to the
knowledge of American D&C after reasonable investigation, threatened by or
against American D&C or affecting American D&C or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind.  American D&C does
not have any knowledge of any material default on its part with respect to any
judgment, order, injunction, decree, award, rule, or regulation of any court,
arbitrator, or governmental agency or instrumentality or of any circumstances
which, after reasonable investigation, would result in the discovery of such a
default.
 
Section 1.08 Contracts.
 
(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which  American D&C is a party or by which
it or any of its assets, products, technology, or properties are bound other
than those incurred in the ordinary course of business are set forth on the
American D&C Schedules.  A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least fifty thousand dollars ($50,000);
 
 
4

--------------------------------------------------------------------------------

 
(b) All contracts, agreements, franchises, license agreements, and other
commitments to which American D&C is a party or by which its properties are
bound and which are material to the operations of American D&C taken as a whole
are valid and enforceable by American D&C in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and
 
Section 1.09 No Conflict With Other Instruments
 
.  The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of any indenture, mortgage, deed of trust, or other material agreement, or
instrument to which American D&C is a party or to which any of its assets,
properties or operations are subject.
 
Section 1.10 Compliance With Laws and Regulations
 
.  To the best of its knowledge, American D&C has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
American D&C or except to the extent that noncompliance would not result in the
occurrence of any material liability for American D&C.  This compliance
includes, but is not limited to, the filing of all reports to date with federal
and state securities authorities.
 
Section 1.11 Approval of Agreement
 
.  The Board of Directors of American D&C has authorized the execution and
delivery of this Agreement by American D&C and has approved this Agreement and
the transactions contemplated hereby, and will recommend to the American D&C
Shareholders that the Exchange be accepted.
 
Section 1.12 American D&C Schedules
 
.  American D&C has delivered to FDVI the following schedules, which are
collectively referred to as the “American D&C Schedules” and which consist of
separate schedules dated as of the date of execution of this Agreement, all
certified by the chief executive officer of American D&C as complete, true, and
correct as of the date of this Agreement in all material respects:
 
(a) a schedule containing complete and correct copies of the articles of
incorporation and amendments thereto of American D&C in effect as of the date of
this Agreement;
 
(b) a schedule containing the financial statements identified in paragraph
1.04(a);
 
(c) a schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of American D&C
since March 31, 2009, required to be provided pursuant to section 1.07 hereof;
 
 
5

--------------------------------------------------------------------------------

 
(d) a schedule of any exceptions to the representations made herein; and
 
(e) a schedule containing the other information requested above.
 
American D&C shall cause the American D&C Schedules and the instruments and data
delivered to FDVI hereunder to be promptly updated after the date hereof up to
and including the Closing Date.
 
Section 1.13 Valid Obligation
 
.  This Agreement and all agreements and other documents executed by American
D&C in connection herewith constitute the valid and binding obligation of
American D&C, enforceable in accordance with its or their terms, except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 


 
6

--------------------------------------------------------------------------------

 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF FDVI
 
As an inducement to, and to obtain the reliance of American D&C and the American
D&C Shareholders, except as set forth in the FDVI Schedules (as hereinafter
defined), FDVI represents and warrants, as of the date hereof and as of the
Closing Date, as follows:
 
Section 2.01 Organization
 
.  FDVI is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the corporate power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted.  Included in the FDVI Schedules are complete and correct
copies of the certificate of incorporation and bylaws of FDVI as in effect on
the date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of FDVI’s certificate of incorporation or bylaws.  FDVI has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and FDVI
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.
 
Section 2.02 Capitalization
 
.  FDVI authorized capitalization consists of 140,000,000 shares of common
stock, par value $0.001 per share (“FDVI Common Stock”), of which 1,857,000
shares are issued and outstanding, and 10,000,000 shares of preferred stock, par
value $0.001 per share, of which no shares are issued and outstanding as of the
date hereof.  All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.
 
Section 2.03 Subsidiaries and Predecessor Corporations
 
.  FDVI does not have any predecessor corporation(s), no subsidiaries, and does
not own, beneficially or of record, any shares of any other corporation.
 
Section 2.04 Financial Statements.
 
(a) Included in the FDVI Schedules are (i) the audited balance sheets of FDVI
for the years ended December 31, 2008 and 2007 and the related audited
statements of operations, stockholders’ equity and cash flows for December 31,
2008 and 2007 together with the notes to such statements and the opinions of
Paritz & Company, P.A. and Malone & Bailey, P.C., independent certified public
accountants with respect thereto.
 
(b) Included in the FDVI Schedules are: (i) unaudited balance sheets of March
31, 2009 and the related unaudited statements of operations, stockholders’
equity and cash flows for the quarters ended on such dates and all such
financial statements have been reviewed by Paritz & Company, P.A.
 
 
7

--------------------------------------------------------------------------------

 
(c) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The FDVI balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of FDVI.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, FDVI had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of FDVI, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.
 
(d) FDVI has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.
 
(e) FDVI has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof.  Each
of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial.
 
(f) The books and records, financial and otherwise, of FDVI are in all material
aspects complete and correct and have been maintained in accordance with good
business and accounting practices
 
(g) All of FDVI assets are reflected on its financial statements. FDVI has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.  FDVI further represents that any liabilities reflected on the
balance sheet as of March 31, 2009 have been fully paid as of the date hereof.
 
Section 2.05 Information
 
.  The information concerning FDVI set forth in this Agreement and the FDVI
Schedules is complete and accurate in all material respects and does not contain
any untrue statements of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.  In addition, FDVI has fully disclosed in
writing to American D&C (through this Agreement or the FDVI Schedules) all
information relating to matters involving FDVI or its assets or its present or
past operations or activities which (i) indicated or may indicate, in the
aggregate, the existence of a greater than $1,000 liability , (ii) have led or
may lead to a competitive disadvantage on the part of FDVI or (iii) either alone
or in aggregation with other information covered by this Section, otherwise have
led or may lead to a material adverse effect on FDVI, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


 
8

--------------------------------------------------------------------------------

 
Section 2.06 Options or Warrants
 
.  There are no existing options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of FDVI.
 
Section 2.07 Absence of Certain Changes or Events
 
.  Since the date of the most recent FDVI balance sheet:
 
(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of FDVI or (ii) any damage,
destruction or loss to FDVI (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
FDVI;
 
(b) FDVI has not (i) amended its certificate of incorporation or bylaws except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of FDVI; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any transactions or agreements other
than in the ordinary course of business; (vi) made any accrual or arrangement
for or payment of bonuses or special compensation of any kind or any severance
or  termination pay to any present or former officer or employee; (vii)
increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of its salaried employees whose monthly
compensation exceed $1,000; or  (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;
 
(c) FDVI has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent FDVI
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of FDVI; or (vi) issued, delivered or agreed to issue
or deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and
 
(d) to its knowledge, FDVI has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of FDVI.
 
 
9

--------------------------------------------------------------------------------

 


Section 2.08 Litigation and Proceedings
 
.  There are no actions, suits, proceedings or investigations pending or, to the
knowledge of FDVI after reasonable investigation, threatened by or against FDVI
or affecting FDVI or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in the FDVI Schedules.  FDVI has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.
 
Section 2.09 Contracts.
 
(a) FDVI is not a party to, and its assets, products, technology and properties
are not bound by, any contract, franchise, license agreement, agreement, debt
instrument or other commitments whether such agreement is in writing or oral.
 
(b) FDVI is not a party to or bound by, and the properties of FDVI are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and
 
(c) FDVI is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of FDVI.
 
Section 2.10 No Conflict With Other Instruments
 
.  The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any indenture, mortgage, deed of trust, or other material agreement or
instrument to which FDVI is a party or to which any of its assets, properties or
operations are subject.
 
Section 2.11 Compliance With Laws and Regulations
 
.  To the best of its knowledge, FDVI has complied with all applicable statutes
and regulations of any federal, state, or other applicable governmental entity
or agency thereof.  This compliance includes, but is not limited to, the filing
of all reports to date with federal and state securities authorities.
 
Section 2.12 Approval of Agreement
 
.  The Board of Directors of FDVI has authorized the execution and delivery of
this Agreement by FDVI and has approved this Agreement and the transactions
contemplated hereby.
 
 
10

--------------------------------------------------------------------------------

 
Section 2.13 Material Transactions or Affiliations
 
.  Except as disclosed herein and in the FDVI Schedules, there exists no
contract, agreement or arrangement between FDVI and any predecessor and any
person who was at the time of such contract, agreement or arrangement an
officer, director, or person owning of record or known by FDVI to own
beneficially, 5% or more of the issued and outstanding common stock of FDVI and
which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof.  Neither any
officer, director, nor 5% Shareholders of FDVI has, or has had since inception
of FDVI, any known interest, direct or indirect, in any such transaction with
FDVI which was material to the business of FDVI.  FDVI has no commitment,
whether written or oral, to lend any funds to, borrow any money from, or enter
into any other transaction with, any such affiliated person.
 
Section 2.14 FDVI Schedules
 
.  FDVI has delivered to American D&C the following schedules, which are
collectively referred to as the “FDVI Schedules” and which consist of separate
schedules, which are dated the date of this Agreement, all certified by the
chief executive officer of FDVI to be complete, true, and accurate in all
material respects as of the date of this Agreement.
 
(a) a schedule containing complete and accurate copies of the certificate of
incorporation and bylaws of FDVI as in effect as of the date of this Agreement;
 
(b) a schedule containing the financial statements of FDVI identified in
paragraph 2.04(a) and (b);
 
(c) a schedule setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of FDVI since
March 31, 2009, required to be provided pursuant to section 2.07 hereof; and
 
(d) a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the FDVI Schedules by Sections
2.01 through 2.15.
 
FDVI shall cause the FDVI Schedules and the instruments and data delivered to
American D&C hereunder to be promptly updated after the date hereof up to and
including the Closing Date.
 
Section 2.15 Bank Accounts; Power of Attorney
 
.  Set forth in the FDVI Schedules is a true and complete list of (a) all
accounts with banks, money market mutual funds or securities or other financial
institutions maintained by FDVI within the past twelve (12) months, the account
numbers thereof, and all persons authorized to sign or act on behalf of FDVI,
(b) all safe deposit boxes and other similar custodial arrangements maintained
by FDVI within the past twelve (12) months, (c) the check ledger for the last 12
months, and (d) the names of all persons holding powers of attorney from FDVI or
who are otherwise authorized to act on behalf of FDVI with respect to any
matter, other than its officers and directors, and a summary of the terms of
such powers or authorizations.
 
Section 2.16 Valid Obligation.
 
  This Agreement and all agreements and other documents executed by FDVI in
connection herewith constitute the valid and binding obligation of FDVI,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
 
11

--------------------------------------------------------------------------------

 
Section 2.17 SEC Filings
 
                                Financial Statements. 
 
(a) FDVI has made available to American D&C a correct and complete copy, or
there has been available on EDGAR, copies of each report, registration statement
and definitive proxy statement filed by FDVI with the SEC for the 12 months
prior to the date of this Agreement (the “FDVI SEC Reports”), which, to FDVI
knowledge, are all the forms, reports and documents filed by FDVI with the SEC
for the 12 months prior to the date of this Agreement. As of their respective
dates, to FDVI knowledge, the FDVI SEC Reports: (i) were prepared in accordance
and complied in all material respects with the requirements of the Securities
Act or the Exchange Act, as the case may be, and the rules and regulations of
the SEC thereunder applicable to such FDVI SEC Reports, and (ii) did not at the
time they were filed (and if amended or superseded by a filing prior to the date
of this Agreement then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b) To FDVI’s knowledge, each set of financial statements (including, in each
case, any related notes thereto) contained in the FDVI SEC Reports comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, were prepared in accordance with U.S. GAAP applied on
a consistent basis throughout the periods involved (except as may be indicated
in the notes thereto) and each fairly presents in all material respects the
financial position of FDVI at the respective dates thereof and the results of
its operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal adjustments
which were not or are not expected to have a Material Adverse Effect on FDVI
taken as a whole.
 
Section 2.18 Over-the-Counter Bulletin Board Quotation.
 
 FDVI Common Stock is quoted on the FINRA Over-the-Counter Electronic Bulletin
Board (“OTC BB”). There is no action or proceeding pending or, to FDVI’s
knowledge, threatened against FDVI by NASDAQ or The Financial Industry
Regulatory Authority, Inc. ("FINRA") with respect to any intention by such
entities to prohibit or terminate the quotation of FDVI Common Stock on the OTC
BB.


Section 2.19 Exchange Act Compliance.
 
  FDVI is in compliance with, and current in, all of the reporting, filing and
other requirements under the Exchange Act, the shares of FDVI Common Stock have
been registered under Section 12(g) of the Exchange Act, and FDVI is in
compliance with all of the requirements under, and imposed by, Section 12(g) of
the Exchange Act, except where a failure to so comply is not reasonably likely
to have a Material Adverse Effect on FDVI.
 
Section 2.20                      Consent to Proceed without Counsel.  FDVI
acknowledges that Anslow & Jaclin, LLP is acting as counsel only for American
D&C and the American D&C Shareholders.  FDVI is not relying on any advice or
legal counsel from Anslow & Jaclin, LLP.  FDVI further represents and warrants
that FDVI has elected to engage in the transactions described herein without
being represented by counsel.


 
12

--------------------------------------------------------------------------------

 
ARTICLE III
 
PLAN OF EXCHANGE
 
Section 3.01 The Exchange.
 
  On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined in Section 3.03), the American D&C Shareholders who
have elected to accept the exchange offer described herein (the “Accepting
Shareholders”) by executing this Agreement, shall assign, transfer and deliver,
free and clear of all liens, pledges, encumbrances, charges, restrictions or
known claims of any kind, nature, or description, the number of shares of
American D&C set forth on the American D&C Schedule attached hereto,
constituting all of the shares of American D&C held by such Shareholders; the
objective of such Exchange being the acquisition by FDVI of not less than 100%
of the issued and outstanding shares of American D&C.  In exchange for the
transfer of such securities by the American D&C Shareholders, FDVI shall issue
to the American D&C Shareholders, their affiliates or assigns, 30,000,000 shares
of Common Stock to the American D&C Shareholders upon the date hereof pursuant
to Table 1 attached hereto, representing approximately 94.17% of the total FDVI
Common Stock, for all of the outstanding shares of American D&C held by the
American D&C Shareholders (the “Exchange Shares”). At the Closing Date, the
American D&C Shareholders shall, on surrender of his certificate or certificates
representing his American D&C shares to FDVI or its registrar or transfer agent,
be entitled to receive a certificate or certificates evidencing his
proportionate interest in the Exchange Shares.
 
All employee stock options, warrants, and convertible securities (the
“Convertible Securities”) of American D&C shall be exchanged for identical
Convertible Securities of FDVI with the same terms and conditions as that of the
Convertible Securities.

 
Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of American D&C shall be held by FDVI.  Upon consummation of
the transaction contemplated herein there shall be 30,857,000 shares of FDVI
Common Stock issued and outstanding.
 
Section 3.02 Reserved.
 
Section 3.03 Reserved.

 
Section 3.04 Closing
 
.  The closing (“Closing”) of the transactions contemplated by this Agreement
shall occur upon the exchange of the stock of FDVI and American D&C as described
in Section 3.01 herein.  Such Closing shall take place at a mutually agreeable
time and place.
 
Section 3.05 Closing Events
 
.  At the Closing, FDVI, American D&C and the American D&C Shareholders shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, opinions, financial statements,
schedules, agreements, resolutions, rulings or other instruments required by
this Agreement to be so delivered at or prior to the Closing, together with such
other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.
 
Section 3.06 Termination
 
.  This Agreement may be terminated by the Board of Directors of American D&C or
FDVI only in the event that FDVI or American D&C do not meet the conditions
precedent set forth in Articles V and VI.  If this Agreement is terminated
pursuant to this section, this Agreement shall be of no further force or effect,
and no obligation, right or liability shall arise hereunder.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE IV
 
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records
 
.  FDVI and  American D&C will each afford to the officers and authorized
representatives of the other full access to the properties, books and records of
FDVI or American D&C, as the case may be, in order that each may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of FDVI or American D&C, as the case may be, as the other shall from
time to time reasonably request.  Without limiting the foregoing, as soon as
practicable after the end of each fiscal quarter (and in any event through the
last fiscal quarter prior to the Closing Date), each party shall provide the
other with quarterly internally prepared and unaudited financial statements.
 
Section 4.02 Delivery of Books and Records
 
.  At the Closing, FDVI shall deliver to American D&C, the originals of the
corporate minute books, books of account, contracts, records, and all other
books or documents of FDVI now in the possession of FDVI or its representatives.
 
Section 4.03 Third Party Consents and Certificates
 
.  FDVI and American D&C agree to cooperate with each other in order to obtain
any required third party consents to this Agreement and the transactions herein
contemplated.
 
Section 4.04 FDVI Shareholders Approval.
 
  On or before the Closing Date, FDVI shall obtain the written consent of the
majority of the FDVI Shareholders authorizing such matters as shall require
Shareholders approval hereunder.  In addition, FDVI shall promptly file with the
SEC necessary disclosure statements required by federal securities law.
 
Section 4.05 Designation of Directors and Officer.
 
  Effective as of the Closing Date, the following individals will take the
position of Director with FDVI: Haimiao Sun, Yongjun Wang, Changming Zhang. In
addition, upon the signing of this Agreement, FDVI shall appoint as officers of
FDVI the following persons: Yongjun Wang as President, Linan Gong as Chief
Executive Officer and Secretary, and Dehai Yin as Chief Financial Officer and
Chief Accounting Officer.
 
 
14

--------------------------------------------------------------------------------

 
Section 4.06 Actions Prior to Closing
 
(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the FDVI Schedules or American D&C Schedules or as permitted or
contemplated by this Agreement, FDVI (subject to paragraph (d) below) and
American D&C respectively, will each:
 
(i) carry on its business in substantially the same manner as it has heretofore;
 
(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;
 
(iii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;
 
(iv) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;
 
(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and
 
(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.
 
(b) From and after the date of this Agreement until the Closing Date, neither
FDVI nor American D&C will:
 
(i) make any changes in their articles or certificate of incorporation or bylaws
except as contemplated by this Agreement including a name change;
 
(ii) take any action described in Section 1.07 in the case of American D&C or in
Section 2.07, in the case of FDVI (all except as permitted therein or as
disclosed in the applicable party’s schedules);
 
(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party’s schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or
 
(iv) sell any assets or discontinue any operations, sell any shares of capital
stock or conduct any similar transactions other than in the ordinary course of
business.
 
 
15

--------------------------------------------------------------------------------

 
Section 4.07 Indemnification.
 
(a) American D&C hereby agrees to indemnify FDVI and each of the officers,
agents and directors of FDVI as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (“Loss”), to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for One (1) year following the Closing.
 
(b) The American D&C Shareholders agree to indemnify FDVI and each of the
officers, agents and directors of FDVI as of the date of execution of this
Agreement against any Loss, to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article 3.01 of this Agreement.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for One (1) year following
the Closing.
 
(c) FDVI hereby agrees to indemnify American D&C and each of the officers,
agents, and directors of American D&C and the American D&C Shareholders as of
the date of execution of this Agreement against any Loss to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for One (1)
year following the Closing.
 
Section 4.08 The Acquisition of FDVI Common Stock
 
.  FDVI and American D&C understand and agree that the consummation of this
Agreement including the issuance of the FDVI common stock to the American D&C
Shareholders in exchange for the American D&C Shares as contemplated hereby
constitutes the offer and sale of securities under the Securities Act and
applicable state statutes.  FDVI and American D&C agree that such transactions
shall be consummated in reliance on exemptions from the registration and
prospectus delivery requirements of such statutes, which depend, among other
items, on the circumstances under which such securities are acquired.  In order
to provide documentation for reliance upon the exemptions from the registration
and prospectus delivery requirements for such transactions, each Shareholder of
American D&C hereby represents as follows:
 
(a) Each American D&C Shareholder is acquiring the shares of FDVI Common Stock
for investment for American D&C Shareholder’s own account and not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and each Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Each American D&C
Shareholder further represents that he does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
shares of FDVI Common Stock.
 
(b) Each American D&C Shareholder represents and warrants that he or she: (i)
can bear the economic risk of his respective investments, and (ii) possesses
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the investment in FDVI and its
securities.
 
 
16

--------------------------------------------------------------------------------

 
(c) Each Shareholder who is not a “U.S. Person” as defined in Rule 902(k) of
Regulation S of the Securities Act (“Regulation S”) (each a “Non-U.S.
Shareholder”) understands that the shares of FDVI Common Stock are not
registered under the Securities Act and that the issuance thereof to such
American D&C Shareholder is intended to be exempt from registration under the
Securities Act pursuant to Regulation S.  Each Non-U.S. Shareholder has no
intention of becoming a U.S. Person.  At the time of the origination of contact
concerning this Agreement and the date of the execution and delivery of this
Agreement, each Non-U.S. Shareholder was outside of the United States.  Each
certificate representing the shares of FDVI Common Stock shall be endorsed with
the following legends, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:
 
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(d) Each American D&C Shareholder who is a “U.S. Person” as defined in Rule
902(k) of Regulation S as identified on Schedule 1.1 hereto (each a “U.S.
Shareholder”) understands that the shares of FDVI Common Stock are not
registered under the Securities Act and that the issuance thereof to such
American D&C Shareholder is intended to be exempt from registration under the
Securities Act pursuant to Regulation D promulgated thereunder (“Regulation
D”).  Each U.S. Shareholder represents and warrants that he is an “accredited
investor” as such term is defined in Rule 501 of Regulation D or, if not an
accredited investor, that such American D&C Shareholder otherwise meets the
suitability requirements of Regulation D and Section 4(2) of the Securities Act
(“Section 4(2)”). Each U.S. Shareholder agrees to provide documentation to FDVI
prior to Closing as may be requested by FDVI to confirm compliance with
Regulation D and/or Section 4(2), including, without limitation, a letter of
investment intent or similar representation letter and a completed investor
questionnaire. Each certificate representing the shares of FDVI Common Stock
issued to such American D&C Shareholder shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:
 


“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”


 
17

--------------------------------------------------------------------------------

 
(e) Each American D&C Shareholder acknowledges that neither the SEC, nor the
securities regulatory body of any state or other jurisdiction, has received,
considered or passed upon the accuracy or adequacy of the information and
representations made in this Agreement.
 
(f) Each American D&C Shareholder acknowledges that he has carefully reviewed
such information as he has deemed necessary to evaluate an investment in FDVI
and its securities, and with respect to each U.S. Shareholder, that all
information required to be disclosed to such Shareholder under Regulation D has
been furnished to such American D&C Shareholder by FDVI.  To the full
satisfaction of each Shareholder, he has been furnished all materials that he
has requested relating to FDVI and the issuance of the shares of FDVI Common
Stock hereunder, and each American D&C Shareholder has been afforded the
opportunity to ask questions of FDVI’ representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to the American D&C Shareholders.  Notwithstanding the foregoing, nothing
herein shall derogate from or otherwise modify the representations and
warranties of American D&C set forth in this Agreement, on which each of the
American D&C Shareholders have relied in making an exchange of his Shares of the
Company for the shares of Common Stock of FDVI.
 
(g) Each American D&C Shareholder understands that the shares of FDVI Common
Stock may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the shares of FDVI
Common Stock or any available exemption from registration under the Securities
Act, the shares of FDVI Common Stock may have to be held indefinitely.  Each
American D&C Shareholder further acknowledges that the shares of FDVI Common
Stock may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of Rule 144 are satisfied (including, without
limitation, FDVI compliance with the reporting requirements under the Securities
Exchange Act of 1934, as amended (“Exchange Act”)).
 
(h) The Shareholder agrees that, notwithstanding anything contained herein to
the contrary, the warranties, representations, agreements and covenants of the
Shareholder under this Section 4.08 shall survive the Closing.
 
(i) In connection with the transaction contemplated by this Agreement, FDVI and
American D&C shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the shareholders of American D&C reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.
 
(j) In order to more fully document reliance on the exemptions as provided
herein, American D&C, the American D&C Shareholders, and FDVI shall execute and
deliver to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as American D&C or FDVI
and their respective counsel may reasonably request in connection with reliance
on exemptions from registration under such securities laws.
 
(k) The American D&C Shareholders acknowledges that the basis for relying on
exemptions from registration or qualifications are factual, depending on the
conduct of the various parties, and that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.
 
Section 4.09 Sales of Securities Under Rule 144, If Applicable.
 
(a) FDVI will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Securities Act so
that its shareholders can sell restricted securities that have been held for one
year or more or such other restricted period as required by Rule 144 as it is
from time to time amended.
 
(b) Upon being informed in writing by any person holding restricted stock of
FDVI that such person intends to sell any shares under rule 144 promulgated
under the Securities Act (including any rule adopted in substitution or
replacement thereof), FDVI will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.
 
 
18

--------------------------------------------------------------------------------

 
(c) If any certificate representing any such restricted stock is presented to
FDVI’ transfer agent for registration or transfer in connection with any sales
theretofore made under Rule 144, provided such certificate is duly endorsed for
transfer by the appropriate person(s) or accompanied by a separate stock power
duly executed by the appropriate person(s) in each case with reasonable
assurances that such endorsements are genuine and effective, and is accompanied
by a legal opinion that such transfer has complied with the requirements of Rule
144, as the case may be, FDVI will promptly instruct its transfer agent to
register such transfer and to issue one or more new certificates representing
such shares to the transferee and, if appropriate under the provisions of Rule
144, as the case may be, free of any stop transfer order or restrictive legend.
 
Section 4.10 Assistance with Post-Closing SEC Reports and Inquiries.
 
 Upon the reasonable request of American D&C, after the Closing Date, the
Officers and Directors of FDVI shall use their reasonable best efforts to
provide such information available to it, including information, filings,
reports, financial statements or other circumstances of FDVI occurring, reported
or filed prior to the Closing, as may be necessary or required by FDVI for the
preparation of the reports that FDVI is required to file after Closing with the
SEC to remain in compliance and current with its reporting requirements under
the Exchange Act, or filings required to address and resolve matters as may
relate to the period prior to Closing and any SEC comments relating thereto or
any SEC inquiry thereof.
 


 
19

--------------------------------------------------------------------------------

 


ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF FDVI
 
The obligations of FDVI under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:
 
Section 5.01 Accuracy of Representations and Performance of Covenants
 
.  The representations and warranties made by American D&C and the American D&C
Shareholders in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at and as of the Closing Date (except for changes therein
permitted by this Agreement).  American D&C shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by American D&C prior to or at the Closing.  FDVI shall be
furnished with a certificate, signed by a duly authorized executive officer of
American D&C and dated the Closing Date, to the foregoing effect.
 
Section 5.02 Officer’s Certificate
 
.  FDVI shall have been furnished with a certificate dated the Closing Date and
signed by a duly authorized officer of American D&C to the effect that no
litigation, proceeding, investigation, or inquiry is pending, or to the best
knowledge of American D&C threatened, which might result in an action to enjoin
or prevent the consummation of the transactions contemplated by this Agreement,
or, to the extent not disclosed in the American D&C Schedules, by or against
American D&C, which might result in any material adverse change in any of the
assets, properties, business, or operations of American D&C.
 
Section 5.03 Good Standing
 
.  Within fifteen (15) business days from the Closing Date, FDVI shall have
received a certificate of good standing from the Secretary of State of Delaware,
certifying that American D&C is in good standing as a company in the State of
Delaware.
 
Section 5.04 No Governmental Prohibition
 
.  No order, statute, rule, regulation, executive order, injunction, stay,
decree, judgment or restraining order shall have been enacted, entered,
promulgated or enforced by any court or governmental or regulatory authority or
instrumentality which prohibits the consummation of the transactions
contemplated hereby.
 
Section 5.05 Consents
 
.  All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of American D&C
after the Closing Date on the basis as presently operated shall have been
obtained.
 
Section 5.06 Other Items.
 
(a) FDVI shall have received a list containing the name, address, and number of
shares held by the American D&C Shareholders as of the date of Closing,
certified by an executive officer of American D&C as being true, complete and
accurate; and
 
(b) FDVI shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as FDVI may
reasonably request.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF AMERICAN D&C
 
AND THE AMERICAN D&C SHAREHOLDERS
 
The obligations of American D&C and the American D&C Shareholders under this
Agreement are subject to the satisfaction, at or before the Closing Date, of the
following conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants
 
.  The representations and warranties made by FDVI in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, FDVI shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
FDVI.
 
Section 6.02 Officer’s Certificate
 
.  American D&C shall have been furnished with certificates dated the Closing
Date and signed by duly authorized executive officers of FDVI, to the effect
that no litigation, proceeding, investigation or inquiry is pending, or to the
best knowledge of FDVI threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement  or,
to the extent not disclosed in the FDVI Schedules, by or against FDVI, which
might result in any material adverse change in any of the assets, properties or
operations of FDVI.
 
Section 6.03 Good Standing
 
.  American D&C shall have received a certificate of good standing from the
Secretary of State of Nevada or other appropriate office, dated as of a date
within ten days prior to the Closing Date certifying that FDVI is in good
standing as a corporation in the State of Nevada and has filed all tax returns
required to have been filed by it to date and has paid all taxes reported as due
thereon.
 
Section 6.04 No Governmental Prohibition
 
.  No order, statute, rule, regulation, executive order, injunction, stay,
decree, judgment or restraining order shall have been enacted, entered,
promulgated or enforced by any court or governmental or regulatory authority or
instrumentality which prohibits the consummation of the transactions
contemplated hereby.
 
Section 6.05 Consents
 
.  All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of FDVI after
the Closing Date on the basis as presently operated shall have been obtained.
 
Section 6.06 Shareholder Report.  American D&C shall receive a shareholder’s
report reflective of all FDVI shareholders which does not exceed 1,857,000
shares of FDVI common stock issued and outstanding as of the day prior to the
Closing Date.
 
Section 6.07 Preferred Stock.  FDVI shall have confirmed there are no shares of
preferred stock issued and outstanding.
 
Section 6.08 Other Items
 
.  American D&C shall have received further opinions, documents, certificates,
or instruments relating to the transactions contemplated hereby as American D&C
may reasonably request.
 
 
21

--------------------------------------------------------------------------------

 


ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01 Brokers
 
.  FDVI and American D&C agree that, there were no finders or brokers involved
in bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  FDVI and American D&C each agree
to indemnify the other against any claim by any third person for any commission,
brokerage, or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.
 
Section 7.02 Governing Law
 
.  This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the United States of America and, with respect to
the matters of state law, with the laws of the State of New York.  Venue for all
matters shall be in New York, without giving effect to principles of conflicts
of law thereunder.  Each of the parties (a) irrevocably consents and agrees that
any legal or equitable action or proceedings arising under or in connection with
this Agreement shall be brought exclusively in the federal courts of the United
States. By execution and delivery of this Agreement, each party hereto
irrevocably submits to and accepts, with respect to any such action or
proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction.
 
Section 7.03 Notices
 
.  Any notice or other communications required or permitted hereunder shall  be
in writing and shall be sufficiently given if personally delivered to it or sent
by telecopy, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:
 
 
If to American D&C, to:



 
Xiaojin Wang

 
American D&C Invesment, Inc.

 
18 Kimberly Court

 
East Hanover, NJ 07936

 
 

 
Telephone: 973-462-8777

 
 



 
With copies to (which shall not constitute notice):



 
Anslow & Jaclin, LLP

 
Attn: Kristina L. Trauger, Esq.

 
195 Route 9 South, Suite 204

 
Manalapan, New Jersey 07726

 
Telephone: 732-409-1212

 
Facsimile: 732-577-1188



 
If to FDVI, to:

 
Fleurs De Vie, Inc.

 
Attn: Yongjun Wang

 
c/o AUS 100 Wall St. 15th Floor

New York, NY 10005


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


 
22

--------------------------------------------------------------------------------

 
Section 7.04 Attorney’s Fees
 
.  In the event that either party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
prevailing party shall be reimbursed by the losing party for all costs,
including reasonable attorney’s fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.
 
Section 7.05 Confidentiality
 
.  Each party hereto agrees with the other that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.  In the event of the termination of this Agreement, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.
 
Section 7.06 Public Announcements and Filings
 
.  Unless required by applicable law or regulatory authority, none of the
parties will issue any report, statement or press release to the general public,
to the trade, to the general trade or trade press, or to any third party (other
than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties.  Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party at least one (1) business day
prior to the release thereof.
 
Section 7.07 Schedules; Knowledge
 
.  Each party is presumed to have full knowledge of all information set forth in
the other party’s schedules delivered pursuant to this Agreement.
 
Section 7.08 Third Party Beneficiaries
 
.  This contract is strictly between FDVI and American D&C, and, except as
specifically provided, no director, officer, stockholder (other than the
American D&C Shareholders), employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
Section 7.09 Expenses
 
.  Subject to Section 7.04 above, whether or not the Exchange is consummated,
each of FDVI and American D&C will bear their own respective expenses, including
legal, accounting and professional fees, incurred in connection with the
Exchange or any of the other transactions contemplated hereby.
 
 
23

--------------------------------------------------------------------------------

 
Section 7.10 Entire Agreement
 
.  This Agreement represents the entire agreement between the parties relating
to the subject matter thereof and supersedes all prior agreements,
understandings and negotiations, written or oral, with respect to such subject
matter.
 
Section 7.11 Survival; Termination
 
.  The representations, warranties, and covenants of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two years.
 
Section 7.12 Counterparts
 
.  This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall be but a single
instrument.
 
Section 7.13 Amendment or Waiver
 
.  Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing.  At any
time prior to the Closing Date, this Agreement may by amended by a writing
signed by all parties hereto, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance may be extended by a writing signed by the party or parties for
whose benefit the provision is intended.
 
Section 7.14 Best Efforts
 
.  Subject to the terms and conditions herein provided, each party shall use its
best efforts to perform or fulfill all conditions and obligations to be
performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable.  Each party
also agrees that it shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.
 
[Signature Pages Follow]
 

 
24 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 
FLEURS DE VIE, INC.
(“FDVI”)


By:
/s/ Changming Zhang  

 
Name: Changming Zhang

 
Title:  Chief Executive Officer





 
AMERICAN D&C INVESTMENT, INC.

 
(“AMERICAN D&C”)





By:
/s/Xiaojin Wang  

 
Name: Xiaojin Wang

 
Title:   Chief Executive Officer


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date
first-above written.
 




 
AMERICAN D&C INVESTMENT, INC.

 
SHAREHOLDERS

 
 
By: /s/ Yongjun Wang

 
Name: Yongjun Wang




 
By: /s/ Changming Zhang

 
Name: Changming Zhang

 

 
By: /s/ Chi Zhang

 
Name: Chi Zhang

 

 
By: /s/ Jinsong Zhang

 
Name: Jinsong Zhang

 

 
By: /s/ Dongmei Jiang

 
Name: Dongmei Jiang

 

 
By: /s/ Ling Sun

 
Name: Ling Sun

 

 
By: /s/ Huakang Zhou

 
Name: Huakang Zhou

 

 
By: /s/ Xiaojin Wang

 
Name: Xiaojin Wang

 

 
By: /s/ Ying Wang

 
Name: Ying Wang




 
By: /s/ Zehui Li

 
Name: Zehui Li

 

 
By: /s/ Xiaozhen Li

 
Name: Xiaozhen Li

 

 
By: /s/ Xiuhua Li

 
Name: Xiuhua Li

 

 
By: /s/ Lian Yang

 
Name: Lian Yang




 
By: /s/ Jieli Tian

 
Name: Jieli Tian

 

 
By: /s/ Han Qin

 
Name: Han Qin

 

 
By: /s/ Cheng Wang

 
Name: Cheng Wang




 
 

--------------------------------------------------------------------------------

 

Table 1:                      Exchange Shares to be Issued

 


Name
 
FDVE shares
 
Yongjun Wang
    10,000,000  
Changming Zhang
    6,000,000  
Ling Sun
    1,000,000  
Huakang Zhou
    1,000,000  
Xiaojin Wang
    500,000  
Ying Wang
    500,000  
Zehui Li
    1,000,000  
Han Qin
    1,000,000  
Cheng Wang
    1,000,000  
Chi Zhang
    1,000,000  
Jin Zhang
    1,000,000  
Xiaozhen Li
    1,000,000  
Xiuhua Li
    1,000,000  
Lian Yang
    1,000,000  
Jieli Tian
    1,000,000  
Jinsong Zhang
    1,000,000  
Dongmei Jiang
    1,000,000  
D&C subtotal
    30,000,000  
FDVE current shareholders
    1,857,000  
Total issued and outstanding after merger closed
    31,857,000  






 
 

--------------------------------------------------------------------------------

 
